UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALONZO LEE JOHNSON, a/k/a Lil Zo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-6)


Submitted:   August 30, 2010             Decided:   September 10, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alonzo       Lee   Johnson         pled   guilty     to   conspiracy         to

possess with intent to distribute fifty grams or more of cocaine

base    in   violation     of   21   U.S.C.       §§   841(a)(1),      (b)(1)(A),        846

(2006).        The    district       court       sentenced      Johnson     within       the

advisory Guidelines range to 160 months’ imprisonment.

             On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning the voluntariness of Johnson’s plea

and whether the sentence imposed was reasonable.                          Johnson filed

a pro se supplemental brief raising the same issues and arguing

that    he   is    entitled     to    a    sentence       reduction       based    on    the

sentencing        disparities    involving         cocaine       powder    and     cocaine

base.    Finding no error, we affirm.

             We    have    reviewed       the    record    and    conclude        that   the

district court substantially complied with the requirements of

Fed. R. Crim. P. 11 and ensured that Johnson’s plea was knowing

and voluntary.        We also conclude that the district court imposed

a sentence that is procedurally and substantively reasonable.

See Gall v. United States, 552 U.S. 38, 51 (2007) (review of

sentence is for abuse of discretion).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We have considered the claims asserted in Johnson’s pro

                                             2
se supplemental brief and conclude they are without merit.                     We

therefore affirm the district court’s judgment.                  We also deny

Johnson’s motion for substitution of counsel and to place this

appeal in abeyance.

            This court requires that counsel inform Johnson, in

writing,   of   his     right   to   petition   the   Supreme    Court    of   the

United States for further review.               If Johnson requests that a

petition be filed, but counsel believes that such filing would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Johnson.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before   the    court    and    argument    would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        3